Citation Nr: 0010774	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for a disorder of the 
nose claimed as residuals of a fracture.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1955.  He also served with the National Guard prior to and 
subsequent to active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 1995, the RO denied the claims of entitlement to 
service connection for a broken nose, eye problems secondary 
to a gas chamber and for hearing loss.  In May 1995, the 
veteran submitted a notice of disagreement with all the 
decisions included in the April 1995 rating decision.  A 
statement of the case was promulgated in October 1995.  In 
February 1996, the veteran submitted correspondence which the 
Board has construed as a timely filed substantive appeal for 
the issues included in the April 1995 rating decision.  

In September 1996, the RO denied service connection for 
degenerative changes of the right shoulder as a residual of 
injury.  In October 1996, the veteran submitted VA Form 9 
which the Board has construed as a timely filed notice of 
disagreement to the September 1996 rating decision.  The RO 
mailed the veteran a statement of the case in October 1996.  
He perfected his appeal of the denial of service connection 
for residuals of a right shoulder injury by the submission of 
a second VA Form 9 which was received at the RO in November 
1996.  

In a July 1998 examination, an examiner commented that the 
veteran's report of constant tinnitus is consistent with his 
history of military noise exposure.  The matter of service 
connection for tinnitus, which is not inextricably 
intertwined with the issues on appeal, is referred to the RO 
for appropriate action.  

In January 2000, the veteran's claim was referred for medical 
opinions by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 1991) and as set 
forth in Veterans Health Administration Directive 10-95-040 
dated April 17, 1995.  In January 2000, the expert medical 
opinions were received, and in February 2000, those opinions 
were referred to the veteran through his representative for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (1999).  A period of 60 
days was provided for the submission of any additional 
evidence or argument.  By April 2000, no response was 
received.  Accordingly, the Board will proceed with the 
veteran's appeal.    


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
residuals of a right shoulder injury and a disorder of the 
nose claimed as residuals of a fracture are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2.  The competent and probative evidence does not demonstrate 
that the veteran has an eye disorder or hearing loss that is 
related to service in any way.  


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
right shoulder injury and for a disorder of the nose claimed 
as residuals of a fracture are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  An eye disorder or hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pre-service records from the veteran's period of duty in the 
National Guard have been associated with the claims file.  On 
the report of an enlistment examination dated in January 
1951, it was noted that the veteran's ears, nose and throat 
were normal and hearing acuity was 15/15 bilaterally.  Visual 
acuity was determined to be 20/20 bilaterally.  No eye 
abnormalities were noted.  A general examination was normal.  
No abnormalities were found. 

Review of the claims files shows that with the exception of a 
July 1955 exit examination, the veteran's service medical 
records are missing and presumed destroyed in the fire at the 
National Personnel Records Center in July 1973.  At the time 
of the separation examination, clinical evaluation of the 
veteran's nose, sinuses and upper extremities was determined 
to be normal.  The veteran's visual acuity was reported as 
20/20 on the right and 20/200 on the left.  Hearing acuity 
was determined to be 15/15 bilaterally using whispered voice 
and spoken voice testing.  Clinical evaluation of the eyes 
and ears was normal.  No pertinent abnormalities were noted.  

An enlistment examination for the National Guard was 
conducted in June 1974.  Clinical evaluation of the nose and 
sinuses and the upper extremities was determined to be 
normal.  Clinical evaluation of the veteran's ears and eyes 
was normal.  Visual acuity was determined to be 20/20 on the 
right and 20/200 on the left.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
reported
10
LEFT
0
10
10
Not 
reported
0

No pertinent abnormalities were found.  On the Report of 
Medical History portion of the June 1974 examination, the 
veteran indicated that he did not have any problems with his 
ears, nose or throat.  He also indicated that he did not have 
any difficulties with swollen or painful joints, broken 
bones, arthritis, rheumatism or bursitis or a painful or 
trick shoulder.  The veteran denied experiencing eye trouble 
or hearing loss.  He reported he had vision in both eyes but 
denied that he wore glasses or contact lenses.  

On the report of the National Guard enlistment examination 
conducted in May 1977, clinical evaluation of the nose and 
sinuses and the upper extremities was determined to be 
normal.  Clinical evaluation of the veteran's eyes was 
normal.  Clinical evaluation of the veteran's ears revealed 
excess cerumen in the right ear canal.  Visual acuity was 
determined to be 20/20 on the right and 20/50 on the left.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
50
45
LEFT
22
15
65
75
75
No pertinent abnormalities were found.  

On the Report of Medical History portion of the May 1977 
examination, the veteran indicated that he did not have any 
problems with his ears, nose or throat.  He also indicated 
that he did not have any difficulties with swollen or painful 
joints, broken bones, arthritis, rheumatism or bursitis or a 
painful or trick shoulder. The veteran denied experiencing 
eye trouble or hearing loss.  He reported he had vision in 
both eyes and that he wore glasses or contact lenses.  

A VA examination was conducted in October 1980.  The veteran 
did not report at that time experiencing any problems with 
his right shoulder or nose.  He did complain of poor vision.  
Hearing loss was not noted at that time.  The veteran claimed 
he needed his eyes corrected.  Physical examination of the 
nose was found to be normal.  No pertinent diagnoses were 
included on the report of VA examination. 

Private treatment records have been associated with the 
claims file.  The records mainly evidence complaints of and 
treatment for back disorders beginning in 1979.  A record 
dated in July 1980 included the notation that the veteran had 
been doing well until a work accident in July 1979 when he 
slipped off a platform and hit his lower and mid-back.  The 
veteran sought treatment for pain in his lower back.  The 
impression was chronic lumbar strain.  Physical examination 
of the nose conducted in December 1984 revealed patent 
airways and a normal septum.  A separate private treatment 
record dated in December 1984 included the notation that the 
veteran sustained minor injuries to the head, neck, thorax, 
right shoulder and lumbar spine after a motor vehicle 
accident in October 1983.  A general examination was 
unremarkable with the exception of past traumatic 
myalgia/neuritis.  

In February 1985, it was noted the veteran had been in a 
motor vehicle accident in September 1983 which produced pain 
in the neck and lower back.  He was complaining, in pertinent 
part, of radiating pain across the right shoulder and 
occasional numbness in the right forearm.  Physical 
examination revealed a full range of motion in the shoulders 
but the veteran did complain of pain in his neck on full 
motion of the right shoulder.  There was no evidence of 
muscular atrophy or weakness in either shoulder girdle or 
upper extremity.  A right shoulder disorder was not 
diagnosed.  In October 1983, it was noted the veteran had 
been involved in a motor vehicle accident which soon 
thereafter resulted in posterior cervical pain as well as 
shoulder pain.  Physical examination revealed limited motion 
in the shoulder with incomplete abduction of the shoulder.  
The neurological examination was negative.  X-rays were 
interpreted as revealing a little bit of wear and tear 
changes in both the acromioclavicular joint and shoulder 
joint, but not more than one would expect in a 51 year old.  
It was the examiner's opinion that the veteran sustained 
multiple injuries in an auto accident including cervical 
strain and acute traumatic subdeltoid bursitis.  

The report of an April 1985 private eye examination has been 
associated with the claims file.  The primary diagnosis was 
possible partial amblyopia of the left eye, a small exotropia 
and mild ptosis.  The etiology for the disorder was 
anisometropia.  In July 1988, it was noted the veteran had 
been in a motor vehicle accident in September 1983 which 
injured his neck and in another accident in April 1984 which 
caused a low back injury.  The veteran complained of 
intermittent localized pain in the back of the neck which 
radiated to the right shoulder.  Physical examination of the 
shoulder revealed pain to palpation anteriorly about the 
shoulder joint.  No swelling was present.  X-rays of the 
right shoulder were interpreted as not showing any evidence 
of fractures or dislocations.  The shoulder joint space was 
patent.  Osteophytes were present about the acromion and 
clavicle.  The pertinent finding was degenerative arthritis 
involving the acromioclavicular joint of the right shoulder 
with moderate restriction of right shoulder motion.  

Social Security Administration records have been associated 
with the claims file.  The veteran was found to be 
"disabled" as of November 8, 1984.  It was noted he had 
severe impairments of the cervical and lumbar spine regions 
and also had a severe visual impairment.  

The report of a June 1993 VA General Medical examination has 
been associated with the claims file.  The veteran reported 
he injured his neck, mid-back and low back in motor vehicle 
accidents in 1983 and 1984.  He further reported he had had 
intermittent right shoulder pain since the mid-1980's with 
occasional radiation of pain to the right arm.  It was also 
noted the veteran had scarred tympanic membranes and 
decreased hearing to whispered voice.  Examination of the 
eyes revealed a normal field of vision to confrontation and 
full extraocular movements.  Distant vision was 20/200 
correctable to 20/30 in the right eye and 20/200 correctable 
to 20/100 in the left eye.  Physical examination of the nose 
and sinuses revealed a septal deviation to the right.  
Physical examination of the right shoulder revealed 
tenderness beneath the acromion posteriorly.  X-rays were 
interpreted as revealing minor degenerative joint disease of 
the right shoulder.  Diagnoses were degenerative disk disease 
and degenerative joint disease.  

A VA vision examination was conducted in January 1994.  The 
veteran reported he had a lazy left eye with poor vision 
which was a longstanding condition.  The veteran did not 
remember how far back the condition dated.  He did not 
receive any eye treatment as a child.  He complained that the 
left eye occasionally turned out.  He reported he did not 
have a history of eye injury or surgery.  Uncorrected near 
vision in the right eye was 20/200 corrected to 20/20.  
Uncorrected far vision in the right eye was 20/200 corrected 
to 20/20.  Uncorrected near vision in the left eye was 20/400 
corrected to 20/70.  Uncorrected far vision in the left eye 
was 20/400 corrected to 20/50.  The diagnosis was presbyopia, 
hyperopia and anisometropia; amblyopia of the left eye, long 
standing with left exotropia at near; visual acuity was 
reduced to 20/50 in the left eye with associated reduced 
stereo acuity; large cup to disc ratio was normal intraocular 
pressures bilaterally, and a small lesion in the posterior 
pole of the left eye which was either a small blot hemorrhage 
or a vascular tuft without any associated exudate or edema.  

In October 1994, the National Personnel Records Center 
reported that a search of Morning Reports for the veteran's 
unit from August to December 1953 failed to list the veteran 
as sick or in the hospital.  No Surgeon General reports were 
available.  

On a statement received at the RO in May 1995, the veteran 
reported he had injured his right shoulder in October 1953 
while temporarily stationed in LaRochelle, France.  

The transcript of a July 1996 local RO hearing has been 
associated with the claims file.  The veteran testified he 
broke his nose while stationed in France during active duty 
in September 1953.  Thereafter, he reported, he experienced 
problems with his nose including problems with breathing.  He 
treated the disorder by self-medicating.  The veteran did not 
remember when he first consulted a doctor after active duty 
for his nose symptomatology.  He testified he injured his 
shoulder in the early part of October 1954 during football 
practice.  He reported the injury was treated with a sling 
for approximately two to three weeks.  The veteran testified 
he has had the same problems with his shoulder since the in-
service accident.  He has received post-service treatment for 
shoulder problems.  

The veteran testified that he began to have problems with his 
vision while participating in teargas training during basic 
training.  He reported his eyes were subjected to tear gas.  
He reported that after the training, he had problems with his 
eyes including sensitivity to daylight and water.  He 
reported that his eyes were bloodshot all the time.  He was 
first issued glasses during active duty.  He testified his 
vision was good prior to active duty.  He testified that he 
had almost perfect vision in the right eye.  He did not seek 
post-service treatment for his eyes with the exception of 
updating his prescription for glasses.  The veteran also 
testified that he was exposed to loud noises during active 
duty.  He reported that while serving with the National Guard 
prior to active duty he was subjected to light and heavy 
weapons firing.  He did not receive any post-service 
treatment for his hearing.  He was never informed by a doctor 
during active duty that he had hearing loss.  

In July 1996, the National Personnel Records Center reported 
that it had searched Morning Reports from the Medical Hold 
Detachment USA Hospital at Fort Leonard Wood, Missouri for 
the period from August 23, 1952 to October 15, 1952.  No 
references to the veteran were found.  Additional records 
dated from October 1953 to September 1954 were searched.  
There was no evidence that the veteran was sick, injured or 
hospitalized during this time period.  

The report of a February 1997 VA joints examination has been 
associated with the claims file.  The veteran reported he had 
had right shoulder limitation of motion since an in-service 
accident in 1953.  He reported he was unable to throw a ball 
overhand or perform prolonged above-the-shoulder work.  He 
reported the shoulder symptomatology had been especially 
severe for the prior five years.  Physical examination 
revealed no deltoid muscle wasting.  Bilateral biceps were 
equal without muscular wasting.  Mild point tenderness was 
present over the lateral right acromion and posterior edge 
laterally.  The diagnosis was degenerative joint disease of 
the right shoulder.  The examiner commented that the 
veteran's current right shoulder disabilities were most 
likely due to osteoarthritis but the veteran had a hard time 
defining the degree of his disability.  

The report of a July 1998 VA audio examination has been 
associated with the claims file.  The examiner noted that he 
did not have the results of prior audiometric testing with 
the exception of the July 1955 exit examination.  The 
examiner further noted that frequency specific information 
was not available to him.  The veteran reported that he had 
significant difficulty with conversational speech and 
telephone conversations which he alleged had its onset during 
active duty.  He reported he was exposed to heavy artillery, 
small arms fire, bazooka fire and heavy machinery noise.  

On audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
60
60
LEFT
10
20
75
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The diagnosis was that the veteran's hearing loss was 
consistent with the veteran's history of military noise 
exposure, which most likely caused the onset.  The examiner 
further noted that the veteran apparently passed a hearing 
screening of some sort upon separation but insufficient 
records were available to substantiate when the hearing loss 
progressed.  Therefore, the examiner opined, the effects of 
aging and civilian noise exposure could not be ruled out as 
they related to the veteran's current hearing acuity.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence complaints of and 
treatment for back injuries as well as vision problems.  In 
May 1996, it was noted the veteran had reported decreased 
visual acuity in the left eye since early youth.  The 
assessment at that time was refractive error.  In April 1997, 
it was again noted the veteran had reported he had decreased 
visual acuity since he was a youth.  

The veteran provided testimony before the undersigned member 
of the Board at a hearing conducted in October 1999.  He 
testified that he injured his right shoulder playing football 
in 1954 while stationed in La Rochelle, France.  The injury 
was treated with a sling.  He reported the shoulder was still 
painful at the time of the hearing.  The veteran further 
testified that he injured his nose in 1953 while playing 
football.  He reported the injury was treated with taping.  
He further testified that he had broken his nose at that 
time.  He complained of problems with his breathing as a 
result of the injury.  He did not seek post-service treatment 
for the nose injury.  He treated the disorder with hot 
showers.  The veteran reported he experienced a decrease in 
his hearing while stationed in France when he was working in 
a warehouse.  He did not seek in-service treatment for his 
hearing.  He testified his eyes, and in particular the left 
eye, were damaged by tear gas during basic training.  He 
testified he sought treatment for his vision several times 
during active duty and was eventually prescribed glasses.  He 
reported the eyes were sensitive to sunlight and water.  He 
self-treated his eyes with over the counter eye drops.  

In a January 2000 opinion, a VHA expert (a chief of 
ophthalmology) was asked to identify the most likely cause of 
the reported decrease in visual acuity of the left eye during 
active duty.  The expert responded that the veteran's 
hyperopia of 3 diopters in the left eye compared to a lesser 
hyperopia of 1.5 diopters in the right eye causing 
anisometropia (unequal refractive errors) and the left eye 
becoming amblyopic as a child were the causes.  The expert 
explained that since the left eye became physiologically 
inefficient at seeing (amblyopic), the eye became exotropic 
(turned out).  The expert stated that this condition was an 
inherited condition and had developed when the veteran was a 
small child, i.e., it is a developmental defect.  The expert 
opined that the condition had no connection to military 
service.  Further, he stated that he did not believe the 
veteran's entry physical examination in January 1951 that 
reported 20/20 vision in each eye.  

The VHA expert also identified the veteran's current eye 
disorders as hyperopia with anisometropia; anisometropic 
amblyopia of the left eye; and exotropia secondary to the 
amblyopia of the left eye.  The expert acknowledged the 
veteran's contentions that eye problems began after exposure 
to tear gas in basic training.  The opinion was that tear gas 
exposure, at worst, would create a transient 
keratoconjunctivitis of the eyes.  However, none of his eye 
examinations found any sign of keratoconjunctivitis.  The 
expert's opinion was that all of the current disorders were 
developmental/inherited in nature, and none of them were 
related to military service.  

In January 2000, a chief of an audiology section also 
provided an opinion regarding the degree of probability that 
the veteran's current hearing loss was causally related to 
service.  The examiner reviewed the available evidence.  He 
specifically noted the July 1998 VA examination report in 
which the examiner opined that the veteran's high-frequency 
hearing loss was consistent with his history of military 
noise exposure.  The VHA expert noted that the examiner in 
July 1998 was apparently unaware of the pure tone test 
results showing bilaterally normal hearing on examination for 
the National Guard in June 1974.  After a review of the 
evidence, the opinion was that the veteran's current hearing 
loss was not causally related to service.  

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  If a claim 
is not well grounded there is no duty to assist the veteran 
with the development of that claim, and it must be denied.  
Morton v. West, 12 Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 1991).  A claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or organic disease of 
the nervous system to include sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

The veteran is presumed in sound condition when examined for 
military service, except as to defect, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

I.  Entitlement to Service Connection for 
Residuals of a Right Shoulder Injury.

Analysis

The Board finds the claim of entitlement to service 
connection for residuals of a right shoulder injury to be not 
well-grounded.  The veteran has testified that he injured his 
right shoulder in service in about 1954 and he has 
experienced the same symptomatology since the in-service 
accident to the present.  His testimony alone, however, is 
not sufficient to well ground his claim for service 
connection.  Although the veteran is competent to testify as 
to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  In this case, his testimony is not supported by 
the medical nexus evidence so as to render his claim well 
grounded. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The July 1955 report of the separation examination from 
active duty did not include any findings of a right shoulder 
disorder.  A right shoulder disorder was not reported by the 
veteran on Report of Medical History forms he completed in 
June 1974 and May 1977.  The veteran specifically denied 
having a painful or "trick" shoulder in June 1974 and May 
1977.  Physical examination conducted in June 1974 and May 
1977 did not include any findings pertinent to a right 
shoulder injury or residuals resulting from such injury.  The 
veteran also did not complain of any difficulties with his 
right shoulder and none were noted by the examiner at the 
time of the October 1980 VA examination.  

The first clinical evidence of the presence of right shoulder 
complaints was included on a private treatment record dated 
in October 1983.  The precipitating factor for the shoulder 
complaints was a reported motor vehicle accident which had 
occurred the same month.  X-rays conducted in October 1983 
revealed degenerative changes but the physician opined that 
such changes were normal for a 51 year old man.  A December 
1984 clinical record includes notations to the effect that 
the veteran had sustained minor injuries to the head, neck, 
thorax, lumbar spine and right shoulder in an October 1983 
motor vehicle accident.  The report of the June 1993 VA 
General Medical examination included the notation that the 
veteran had been experiencing intermittent right shoulder 
pain since the mid-1980's.  None of the clinical records 
associated with the claims file have linked right shoulder 
symptomatology to active duty in any way, as required for a 
well grounded claim.  Id.    

The most recent VA examination of the veteran's right 
shoulder was conducted in February 1997.  The examiner opined 
at that time that the veteran's right shoulder disorder was 
due to osteoarthritis.  There was no finding of traumatic 
arthritis or other shoulder disability that was linked to 
service.  Id.    

The veteran testified that he injured his shoulder during 
active duty and had had difficulties with his right shoulder 
after separation from active duty.  The veteran is competent 
to report such an injury, and his statement constitutes 
competent evidence of in-service incurrence of a shoulder 
injury.  While the veteran is competent to provide evidence 
regarding an in-service injury and post-service right 
shoulder symptomatology, he is not competent to attribute the 
symptomatology to any incident of active duty.  No competent 
evidence of record has linked the veteran's current right 
shoulder symptomatology to active duty.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

The Board notes, with the exception of the exit examination, 
the veteran's service medical records are missing and 
presumed destroyed.  The Board finds, however, that even if 
it concedes based on the veteran's testimony that he injured 
his right shoulder during active duty, there is no competent 
evidence of record which links a current right shoulder 
disorder to the alleged in-service injury.  There is a more 
than 25-year gap between the veteran's discharge from active 
duty and the first clinical evidence of complaints of right 
shoulder symptomatology.  The shoulder complaints first noted 
in the 1980's were attributed to motor vehicle accidents.  
The Board notes the veteran himself, at the time of the June 
1993 VA examination reported that his right shoulder 
symptomatology began in the mid-1980's which is consistent 
with the shoulder being injured in the post-service motor 
vehicle accident.  

There is competent medical evidence and the veteran's own 
self-reported history in the form of the National Guard 
records and the 1980 VA examination which tends to show the 
veteran did not have any shoulder disorders or shoulder 
symptomatology for more than 25 years after his discharge 
from active duty.  

There is no competent evidence of record demonstrating the 
presence of arthritis of the right shoulder to a compensable 
degree within one year of discharge.  

In the absence of competent evidence of a nexus between the 
current right shoulder disorder and service, the claim is not 
well grounded and must be denied.


II. Entitlement to Service Connection for 
a Nose Disorder Claimed as Residuals of a 
Fracture.

Analysis

The Board finds the claim of entitlement to service 
connection for a nose disorder claimed as residuals of a 
fracture to be not well-grounded.  There is no evidence of 
record of a nose injury at the time of the veteran's 
separation from active duty.  He did not report any nose 
symptomatology on the Report of Medical History forms he 
completed in June 1974 and May 1977.  He did not complain of 
any nose symptomatology at the time of the October 1980 VA 
examination.  Physical examination of the nose in October 
1980 was normal.  A private treatment record dated in October 
1984 included the notation that physical examination of the 
nose revealed patent airways and a normal septum.  

The first and only clinical evidence of the presence of a 
nose disorder was included on the report of the June 1993 VA 
examination.  A septal deviation to the right was noted at 
that time.  The disorder was not linked to active duty.  

The veteran has testified that he broke his nose during 
active duty in 1953 and has experienced symptomatology 
related to the nose since that time.  While the veteran is 
competent to report a nose injury during active duty and 
subsequent nose symptomatology, he is not competent to 
diagnose a fracture of the nose or to link current nose 
symptomatology to any incident of active duty.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  No competent 
evidence of record has linked the veteran's current nose 
symptomatology to active duty.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

In the absence of competent evidence of a nexus between a 
currently existing nose disorder and service, the claim is 
not well grounded and must be denied.  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish well grounded claims, and the 
veteran has not indicated the existence of any evidence that 
has not already been obtained that would well ground his 
claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 464 (Fed. Cir. 1997).

III.  Entitlement to service connection 
for an eye disorder.  

Analysis

The Board finds the claim of entitlement to service 
connection for an eye disorder to be well grounded.  The 
visual acuity was 20/20 bilaterally at the time of the 
January 1951 National Guard entrance examination.  At the 
time of the July 1955 exit examination from active duty, his 
visual acuity was determined to be 20/20 on the right and 
20/200 on the left.  Post-service examinations demonstrated 
decreased visual acuity primarily in the left eye but also in 
the right.  Since the service medical records apparently show 
a considerable decrease in visual acuity during service and 
the post-service medical records continue to show such 
problem, the Board finds that the claim is well grounded.  

For the purposes of determining if a claim is well grounded, 
the veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In the present case, there 
is evidence of record showing the veteran had normal vision 
prior to active duty and decreased visual acuity in the left 
eye at the time of his discharge.  The veteran's testimony 
that his eyes were injured during basic training by tear gas 
is presumed true as the Board finds he is competent to report 
exposure to tear gas and subsequent eye symptomatology.  The 
allegation of exposure to tear gas and a resulting eye 
disorder is not inherently incredible.  Thus the Board finds, 
solely for the purpose of determining if the veteran's claim 
is well grounded that there is evidence of an in-service 
injury to the eyes.  

Once the claim is found to be well grounded, the presumption 
that evidence is credible and entitled to full weight no 
longer applies.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Post-service, a diagnosis of possible partial amblyopia of 
the left eye with a small exotropia and mild ptosis with an 
etiology of anisometropia was made in April 1985.  A VA 
vision examination conducted in January 1994 included 
diagnoses of presbyopia, hyperopia and anisometropia as well 
as long-standing amblyopia of the left eye.  

Amblyopia is "impairment of vision without detectable organic 
lesion of the eye."  Stedman's Medical Dictionary, at 53 
(28th ed. 1995).  Hyperopia is an error of refraction, 
farsightedness.  Stedman's at 797.  Presbyopia is "hyperopia 
and impairment of vision due to advancing years or to old 
age."  Stedman's at 1349.  Anisometropia is defined as a 
difference in the refractive power of the two eyes.  
Stedman's at 92.  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

While there is evidence of record that the veteran's visual 
acuity deteriorated between the time of the January 1951 
National Guard enlistment examination and the time of his 
July 1955 separation examination, the VHA expert in 2000 
provided a detailed explanation in his opinion about why the 
findings at entry were likely to be incorrect or not credible 
(the nature of the veteran's eye disability, the standard 
procedure in conducting eye examinations during service at 
that time).  Additionally, the Board finds that the opinion 
of the VHA expert is of high probative value.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The VHA expert had the 
opportunity to provide an opinion after a full review of the 
veteran's entire claims file.  Further, the expert provided 
rationale and discussion in the formulation of the opinion.  
Significantly, the VHA expert concluded that the veteran's 
eye disorders were not related to his military service.  

The examiner who conducted the April 1985 private eye 
examination diagnosed possible partial amblyopia but found 
the etiology to be anisometropia.  Such a holding clearly 
links the amblyopia to a refractive error for which service 
connection cannot be granted.  This is also consistent with 
the VHA opinion, and these records are not supportive of the 
veteran's claim.  

The examiner who conducted the January 1994 VA vision 
examination found the veteran had longstanding amblyopia but 
did not link the disorder to any incident of active duty.  
The veteran himself reported to the examiner that he had a 
lazy left eye with poor vision which was long standing but he 
did not remember how far back the condition dated.  He did 
not report exposure to tear gas during active duty.  
Additionally, a small lesion in the left eye was noted in 
January 1994 but was not linked to active duty in any way.  
Prior examinations of the eye did not include a finding of 
any eye lesion.  

The Board notes the veteran testified he injured his eyes 
during active duty and had continuous symptomatology since 
that time.  The Court has held in Savage v. Gober, 10 Vet. 
App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  The 
symptomatology the veteran has reported has not been linked 
by competent medical authority to any incident of active 
duty.  The Board finds the veteran is not competent to link 
his current eye symptomatology to any incident of active duty 
as the veteran is a lay person.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Additionally, the Board finds the 
veteran's allegations of continuous eye symptomatology to not 
be supported by the evidence of record.  The Board notes the 
veteran himself specifically denied having any eye problems 
on the Report of Medical History forms he completed in 
conjunction with his National Guard service in June 1974 and 
May 1977.  At the time of the January 1994 VA vision 
examination, the veteran denied having a history of injury to 
the eyes.  The VHA expert in January 2000 also ruled out any 
residual eye disability from the alleged exposure to tear 
gas.  The Board has placed reduced probative value on the 
veteran's recent allegations of continuing eye symptomatology 
since active duty.  

As the competent and probative evidence of record does not 
demonstrate that the veteran has a current eye disorder 
linked to active duty in any way, the claim of entitlement to 
service connection for an eye disorder must be denied.  


IV.  Entitlement to service connection 
for hearing loss. 

Analysis

The Board finds the claim of entitlement to service 
connection for hearing loss to be well-grounded.  While there 
is no evidence of record of hearing impairment prior to 
active duty or at the time of the veteran's separation from 
active duty, the Board notes the finding of the July 1998 VA 
audio examination.  The examiner at that time opined that the 
veteran had hearing loss which was consistent with his self-
reported history of military noise exposure.  The examiner 
further opined that the veteran's current hearing loss, which 
meets the provisions of 38 C.F.R. § 3.385, was most likely 
caused by the noise exposure during military service.  

The veteran testified that he had exposure to loud noises 
during active duty and had experienced a decrease in his 
hearing acuity after such exposure.  The Board finds the 
veteran is competent to report he had exposure to loud noises 
during active duty.  He is not competent, however, to provide 
an opinion as to the etiology of a current hearing loss 
disability.  Espiritu, 2 Vet. App. at 494.    

As noted above, the Court has held that it is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, or based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 
4 Vet. App. 467 (1993).  The Board finds that the opinion 
contained in the July 1998 VA examination to be of diminished 
value because it is ambivalent in its findings.  That is, 
while there is the commentary linking a post-service hearing 
loss to service, the examiner also opined that the effects of 
aging and civilian noise exposure could not be ruled out in 
relation to the veteran's hearing acuity.  The examiner 
further noted, however, that with the exception of the 
results of the July 1955 exit examination, he did not have 
access to prior audiometric testing.  Finally, the examiner 
reported that there were insufficient records available to 
substantiate when the veteran's hearing loss progressed and 
the examiner was unable to rule out the effects of civilian 
noise exposure and the effects of aging as they related to 
the veteran's hearing acuity.

Of greater weight is the opinion from the January 2000 VHA 
expert, chief of audiology.  This expert reviewed the 
veteran's claims file, including the opinion of the 1998 VA 
examiner.  The VHA expert discussed the various pieces of 
evidence and he also pointed out how the 1998 examiner was 
apparently unaware of certain evidence.  In any event, the 
VHA expert's opinion was based following a longitudinal 
review of all evidence, including medical data, testimony and 
contentions.  The Board therefore finds the January 2000 
opinion to be of higher probative value.  See Owens v. Brown, 
7 Vet. App. 429 (1995).  

The VHA expert concluded that the veteran's current hearing 
loss was not related to service.  Since the weight of the 
evidence is against the veteran's claim for service 
connection for hearing loss, the appeal is denied.  


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a disorder of the nose 
claimed as residuals of a fracture or for residuals of a 
right shoulder injury, the claims are denied.  

Service connection for an eye disorder and hearing loss is 
denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals





- 25 -




- 1 -


